
	

113 HJ 34 IH: Proposing an amendment to the Constitution of the United States to restore the rights of the American people that were taken away by the Supreme Court’s decision in the Citizens United case and related decisions, to protect the integrity of our elections, and to limit the corrosive influence of money in our democratic process.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Deutch (for
			 himself, Ms. Chu,
			 Mr. Hastings of Florida,
			 Mr. Cicilline,
			 Mr. DeFazio,
			 Mr. Ellison,
			 Mr. George Miller of California,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Perlmutter,
			 Ms. Pingree of Maine,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Mr. Schrader,
			 Mr. Waxman,
			 Mr. Welch,
			 Ms. DeLauro,
			 Mr. Sarbanes,
			 Mr. Blumenauer,
			 Mr. Keating,
			 Ms. Slaughter,
			 Mr. Engel,
			 Ms. Frankel of Florida,
			 Mr. Larson of Connecticut,
			 Mr. Conyers,
			 Mr. Lewis,
			 Mr. Gutierrez,
			 Mr. Pascrell,
			 Mr. Grayson,
			 Mr. Lowenthal,
			 Mr. Ryan of Ohio,
			 Mr. Cartwright, and
			 Ms. Jackson Lee) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to restore the rights of the American people that were
		  taken away by the Supreme Court’s decision in the Citizens United case and
		  related decisions, to protect the integrity of our elections, and to limit the
		  corrosive influence of money in our democratic process.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.Whereas the right to vote in public
				elections belongs only to natural persons as citizens of the United States, so
				shall the ability to make contributions and expenditures to influence the
				outcome of public elections belong only to natural persons in accordance with
				this Article.
					2.Nothing in this Constitution shall be
				construed to restrict the power of Congress and the States to protect the
				integrity and fairness of the electoral process, limit the corrupting influence
				of private wealth in public elections, and guarantee the dependence of elected
				officials on the people alone by taking actions which may include the
				establishment of systems of public financing for elections, the imposition of
				requirements to ensure the disclosure of contributions and expenditures made to
				influence the outcome of a public election by candidates, individuals, and
				associations of individuals, and the imposition of content neutral limitations
				on all such contributions and expenditures.
					3.Nothing in this Article shall be construed
				to alter the freedom of the press.
					4.Congress and the States shall have the
				power to enforce this Article through appropriate
				legislation.
					.
		
